     Case 2:20-cv-00832-JCM-BNW Document 34
                                         37 Filed 02/11/21
                                                  02/12/21 Page 1 of 4




 1 LINDA SAGER, ESQ.
   Nevada Bar No. 8882
 2 HEROLD & SAGER
   3960 Howard Hughes Pkwy, Suite 500
 3
   Las Vegas, Nevada 89169
 4 Tel: (702) 990-3624
   Fax: (702) 990-3624
 5 lsager@heroldsagerlaw.com
   Attorney for Defendant
 6 NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9

10 WYNN LAS VEGAS, LLC,                         )         Case No. 2:20-cv-00832
                                                )
11
                     Plaintiff,                 )         STIPULATION AND ORDER TO
12   vs.                                        )         EXTEND DEADLINE FOR REPLY
                                                )         TO NATIONAL UNION FIRE
13   NATIONAL UNION FIRE INSURANCE              )         INSURANCE COMPANY OF
                                                          PITTSBURGH, PA.’S MOTION TO
     COMPANY OF PITTSBURGH, PA, and EACH of )             STAY OR DISMISS ACTION
14   its RELATED COMPANIES that PROVIDED        )
     INSURANCE COVERAGE to PLAINTIFF;           )         (FIRST REQUEST)
15
     TUTOR-SALIBA CORPORATION; and ROE          )
16   BUSINESS ENTITIES 1 through 50, inclusive, )         Date Action Filed: May 8, 2020
                                                )
17                   Defendants.                )
                                                )
18

19          Defendant National Union Fire Insurance Company of Pittsburg, P.A. (“National Union”);
20 Defendant/Counter-Plaintiff Tutor-Saliba Corporation (“Tutor-Saliba”); and Plaintiff/Counter-

21 Defendant Wynn Las Vegas, LLC (“Wynn”) (collectively, “Parties”), by and through their

22 undersigned counsel, hereby submit the following stipulation:

23          WHEREAS, on January 25, 2021, National Union filed a Motion to Stay or Dismiss Action
24 (ECF No. 30);

25          WHEREAS, on February 8, 2021, Wynn filed its Opposition to the Motion to Stay or
26 Dismiss Action (ECF No. 33);

27          WHEREAS, Tudor-Saliba did not file a Response or Opposition to National Union’s Motion
28 to Stay or Dismiss Action;

                                                    1
     STIPULATION AND ORDER TO EXTEND DEADLINE                          CASE NO. 2:20-CV-00832
     Case 2:20-cv-00832-JCM-BNW Document 34
                                         37 Filed 02/11/21
                                                  02/12/21 Page 2 of 4




 1          WHEREAS, the docket text in the email from the CM/ECF system notifying the Parties of

 2 the filing and service of Wynn’s Opposition to the Motion to Stay or Dismiss Action provides that

 3 Replies to the Motion to Stay or Dismiss Action must be filed on or by February 15, 2021.

 4          WHEREAS, February 15, 2021, is Washington’s Birthday, which is a Legal Holiday as

 5 defined by Federal Rules of Civil Procedure (“FRCP”) 6(a)(6)(A);

 6          WHEREAS, FRCP 6(a)(1)(C) provides that when the last day of a period to file a Reply to

 7 a motion is a Legal Holiday, the deadline to file a Reply to a motion continues to run until the end

 8 of the next day that is not a Saturday, Sunday, or Legal Holiday;

 9          WHEREAS, accordingly, the Parties agree the deadline for National Union to file a Reply

10 to its Motion to Stay or Dismiss Action will be February 23, 2021, rather than February 15, 2021;

11          WHEREAS, the Court has not granted any previous extensions to file Replies to National

12 Union’s Motion to Stay or Dismiss Action.

13          IT IS HEREBY STIPULATED by and between the Parties that the deadline to file and serve

14 Replies to National Union’s Motion to Stay or Dismiss Action is February 23, 2021, rather than

15 February 15, 2021.

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

                                                     2
     STIPULATION AND ORDER TO EXTEND DEADLINE                              CASE NO. 2:20-CV-00832
     Case 2:20-cv-00832-JCM-BNW Document 34
                                         37 Filed 02/11/21
                                                  02/12/21 Page 3 of 4




 1 Dated: February 11, 2021                     HEROLD & SAGER

 2

 3                                              /s/ Linda L. Sager
                                                LINDA L. SAGER, ESQ.
 4                                              lsager@heroldsagerlaw.com
                                                Attorney for Defendant NATIONAL UNION FIRE
 5                                              INSURANCE COMPANY OF PITTSBURGH, PA.
 6
     Dated: February 11, 2021                   KRAVITZ, SCHNITZER & JOHNSON, CHTD
 7

 8
                                                /s/ Kristopher T. Zeppenfeld
 9                                              MARTIN J. KRAVITZ, ESQ.
                                                KRISTOPHER T. ZEPPENFELD, ESQ.
10                                              mrkavitz@ksjattorneys.com
                                                kzeppenfeld@ksjattorneys.com
11                                              Attorneys for Plaintiff WYNN LAS VEGAS, LLC
12 Dated: February 11, 2021                     THE ALLISON LAW FIRM CHTD.
13

14                                              /s/ Noah G. Allison
15                                              NOAH G. ALLISON, ESQ.
                                                noah@allisonnevada.com
16                                              Attorneys for Defendant/Counterclaimant TUTOR-
                                                SALIBA CORPORATION
17
            IT IS SO ORDERED.
18
            February 12, 2021.2021
     Dated: ________________,
19

20
                                                HONORABLE JAMES C. MAHAN
21                                              UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                    3
     STIPULATION AND ORDER TO EXTEND DEADLINE                          CASE NO. 2:20-CV-00832
     Case 2:20-cv-00832-JCM-BNW Document 34
                                         37 Filed 02/11/21
                                                  02/12/21 Page 4 of 4




 1          I, the undersigned, hereby certify that, on the 11th day of February 2021, I electronically

 2 filed the foregoing STIPULATION AND ORDER TO EXTEND DEADLINE FOR REPLY TO

 3 NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.’S MOTION

 4 TO STAY OR DISMISS ACTIONusing the Court’s CM/ECF system which will send email

 5 notifications to the following counsel of record:

 6

 7 Martin J. Kravitz, Esq.
   Kristopher T. Zeppenfeld, Esq.
 8 KRAVITZ, SCHNITZER & JOHNSON, CHTD
   8985 S. Eastern Avenue, Suite 200
 9
   Las Vegas, Nevada 89123
10 Tel: (702) 362-6666
   Fax: (702) 362-2203
11 mkravitz@ksjattorneys.com
   kzeppenfeld@ksjattorneys.com
12 Attorneys for Plaintiff: WYNN LAS VEGAS, LLC

13

14 THE ALLISON LAW FIRM CHTD.
   Noah G. Allison, Esq.
15 3191 East Warm Springs Road

16 Longford Plaza East, Building 13
   Las Vegas, Nevada 89120-3147
17 Tel (702) 933-4444
   Fax (702) 933-4445
18 noah@allisonnevada.com
   Attorneys for Defendant/Counterclaimant
19
   TUTOR-SALIBA CORPORORATION
20

21                                                         ______________________________
                                                           Monica Zoe Hodge,
22                                                         An employee of HEROLD & SAGER
23

24

25

26

27

28

                                                       4
     STIPULATION AND ORDER TO EXTEND DEADLINE                              CASE NO. 2:20-CV-00832
